Citation Nr: 1232981	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, the Board remanded this claim for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in a June 2012 letter, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No new records pertinent to this appeal were found therein.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as memory impairment,  disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and Global Assessment of Functioning (GAF) scores predominantly in the 40's.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2007 and October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of October 2009 also provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in June 2012.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its August 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional private treatment records and readjudciated the claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
 
At the outset, the Board observes that in October 2008, the Veteran expressed his timely disagreement with the September 2008 decision that granted him service connection for PTSD.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently receiving a rating of 30 percent for his psychiatric disability.  Under the General Rating Formula for Mental Disorders, higher ratings of 50 and 70 percent are warranted in the following circumstances:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent evaluation assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

In a private psychiatric report of the Veteran's treating psychiatrist, Robert B. Haynes, Ph.D., dated from October 2007, the Veteran was noted to be isolated from others.  He had mood swings, issues with anger and poor anger control, poor concentration, flashbacks, sleep disturbances, and a lack of interest in things once enjoyed.  The Veteran was also noted to be hypervigilant, anxious, and avoidant of crowds and situations around other people.  He had interpersonal difficulties.  The Veteran reported that he spent time staring off into space, and felt that he "lost time."  He was assigned a GAF score of 49.

In private psychiatric treatment records of Dr. Haynes dated from December 2007, January 2008, and March 2008, the Veteran's status was assessed.  He denied suicidal thoughts on each occasion.

In a private psychiatric report of Dr. Haynes, dated from June 2008, the same symptomatology noted in the October 2007 report was documented.  He was assigned a GAF score of 45.

On VA examination in August 2008, the Veteran's PTSD was found to cause significant impairment in social and occupational functioning, and was characterized as of mild to moderate severity.  He reported engaging in frequent verbal altercations with his boss.  Socially, he reported that he avoided social activities.  His wife forced him to attend family gatherings and he could spend approximately 45 minutes with children and grandchildren before having to leave.  He reported that he frequently had to have information repeated and had difficulty with concentration and memory.  His wife corroborated this and indicated that she had become responsible for managing their money due to the Veteran's symptoms.  On examination, his thought processes were logical, linear, and goal directed, and concentration was adequate.  He was fully oriented.  Judgment was fair.  Speech was normal.  His mood was irritable and anxious.  His affective expression matched his mood with restless legs, darting eyes, and an open wide stare.  He denied suicidal or homicidal ideation.  It was noted that he was fiscally irresponsible, and twice in his marriage had overcharged up to $30,000.  He could not account for the loss of money.  He was on his second marriage and had a good relationship.  He was currently working and had been in his job for 24 years.  He was noted to have used all of his sick leave due to stress at work.  He had been under the same supervisor for his entire employment, and that supervisor had grown to accommodate the Veteran's verbal tirades and stress intolerance.  He was able to function in his job because he was left largely alone.  He was assigned a GAF score of 55.

In a private psychiatric treatment record of Dr. Haynes, dated from June 2009,  the Veteran was noted to be making limited progress in making therapy goals and continued to experience sleep disturbances and problems at work.  He denied suicidal thoughts.

In private psychiatric reports of Dr. Haynes, dated from December 2009 and January 2010, the same symptomatology noted in the October 2007 report was documented.  It was further noted that the Veteran had stepped down from a supervisor role at work because he could not tolerate the stress and frustration, and because his concentration was not good.  He was assigned a GAF score of 45 in both December 2009 and January 2010.

On VA examination in February 2010, the Veteran's PTSD was found to cause moderate impairment in social functioning, and mild to moderate impairment in occupational functioning.  He was employed as a forklift operator at the post office. He was able to generally complete his duties because his job required no significant interaction with co-workers.  Socially, he had no friends and few acquaintances.  He reported that he spent his time watching television.  He had no special interests or hobbies and avoided social situations.  On examination, there was moderate impairment in thought processes in communication.  Moderate memory problems were noted.  It was noted that the Veteran had devised compensatory strategies to deal with his memory problems, including placing objects in specific locations in his house to keep track of them.  He was only able to remember one of three words following a five-minute delay.  He was fully oriented and there was no evidence of hallucinations.  The Veteran was casually dressed and was hygienic.  His affect was appropriate but restricted.  Suicidal ideation and homicidal ideation were acknowledged, but the Veteran denied any plan or intent.  He was assigned a GAF score of 60.

In a private psychiatric report of Dr. Haynes, dated from May 2010, the same symptomatology noted in the October 2007 report was documented.   The Veteran was assigned a GAF score of 42.

 In private psychiatric treatment records of Dr. Haynes, dated from April 2011, July 2011, and June 2012, the Veteran denied suicidal thoughts.

In a private psychiatric report of Dr. Haynes, dated from June 2012, the same symptomatology noted in the October 2007 report was documented.   The Veteran was assigned a GAF score of 42.

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent has more closely approximated the Veteran's symptomatology throughout the course of the appeal than the 30 percent evaluation assigned by the RO.  The evidence shows that the Veteran suffers from symptoms such as memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and Global Assessment of Functioning (GAF) scores in the 40s.

First, the Board points to the Veteran's Global Assessment of Functioning (GAF) scores in support of the assignment of a 50 percent evaluation for his PTSD.  His treating psychiatrist assigned a score of 49 in October 2007, 45 in June 2008, 45 in December 2009, 45 in January 2010, 42 in May 2010, and 42 in June 2012.   As noted above, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  VA examiners in August 2008 and February 2010 assigned scores of 55 and 60, respectively.  While these scores are higher than those assigned privately, they still indicate moderate impairment.  As noted above, a GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).   

Additionally, problems with memory and concentration are documented throughout the record.  The February 2010 VA examiner determined the Veteran suffers from moderate memory impairment.  His disturbances of motivation and mood, manifested by his difficulties with work and his lack of social connections, are also documented throughout the appeal in the private psychiatric treatment notes of record.  Similarly, his difficulty in establishing and maintaining effective work and social relationships is evident by his lack of friends and acquaintances, difficulty connecting with his children and grandchildren, and his problems with coworkers and his supervisor.  The Board acknowledges, and has carefully considered, the fact that the Veteran has not shown the cognitive difficulties, such as impaired judgment, impaired abstract thinking, and difficulty understanding complex commands, contemplated by the 50 percent rating criteria.  However, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Overall, the Board finds that the Veteran's psychiatric symptomatology has most closely approximated that contemplated by the 50 percent evaluation throughout the course of the appeal.    

A higher rating of 70 percent, however, is not justified.  The Board does not find the Veteran suffers from the level of occupational and social impairment contemplated by this rating.  While he has difficulty at work, he is employed, and has been, for over 24 years.  Similarly, he has social difficulties but has maintained his current marriage since 1998, and he maintained a marriage prior to that for 23 years.  Additionally, the record is devoid of nearly every symptom contemplated by a 70 percent evaluation, including obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or a complete inability to establish and maintain effective relationships.

While the record does contain documentation of suicidal ideation and difficulty in adapting to stressful circumstances, the Board finds the Veteran's symptomatology nonetheless more closely approximates the criteria for a 50 percent rating.  Suicidal ideation was noted once, on VA examination in February 2010, but was denied on every other occasion of record.  The Board does not find that the Veteran's difficulty in adapting to stressful circumstances, alone, is enough to warrant a rating of 70 percent.  Overall, the Veteran's symptoms most closely approximate the criteria for a 50 percent evaluation.

In assessing the severity of the Veteran's PTSD, the Board has considered his assertions regarding his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, preponderate against entitlement to higher ratings than those assigned.
 
The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
For all of these reasons, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted from the June 29, 2007 effective date of the award of service connection.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating in excess of 50 percent at any point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


